Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0072992 to Chen et al. in view of U.S. Patent Pub. No. 2017/0306200 to Zupancic et al. (Cited on IDS).
As to claims 1 and 6, Chen discloses a water-based adhesive composition comprising an acrylic dispersion and a water dispersible polyisocyanate (Abstract, 0009-0010, 0015). Chen discloses the acrylic polymer latex is mixed with a water dispersible polyol to provide hydroxyl functionality (0014).  Chen discloses wherein the acrylic dispersion is a water-based dispersion of particles of a polymer of ethylenically unsaturated monomers comprising 20 to 60% of at least one styrene monomer and 40-80% of C4-C12 alkyl acrylate monomers (0011).
Chen does not teach an epoxy-terminated polyester polyol can be incorporated/mixed into the acrylic dispersion.
Zupancic discloses laminating adhesives comprising water dispersible polyisocyanates and epoxy-terminated polyesters (Abstract) that are the same as instant claim 6 (0004) that forms an interpenetrating polymer network.
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyols used in Chen with the epoxy functional polyester polyols of Zupancic to provide laminating adhesives with a strong bond strength upon curing and after retort (0044).
As to claims 2-5, Chen discloses polymer latex derived from (meth)acrylic acid, alky| acrylate esters, and styrene monomers (0011-0012).
As to claim 11, Chen discloses other components such as catalysts, adhesion promoters, and coalescing agents may be added to the adhesive.
As to claims 12 and 14-16, Chen in view of Zupancic discloses the claimed adhesive composition and Chen discloses laminating methods of applying the mixture of reactants using conventional application techniques to a first substrate, drying the adhesive, and the bringing the adhesive composition into contact with a second substrate (0038).
As to claim 13, Chen discloses 4.5 parts of water dispersible isocyanate per 100 parts of the acrylic dispersion as used in the examples (0039).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argued that Chen fails to teach the claimed acrylic dispersion.  This is not found persuasive because Chen teaches wherein the acrylic dispersion is a water-based dispersion of particles of a polymer of ethylenically unsaturated monomers comprising 20 to 60% of at least one styrene monomer and 40-80% of C4-C12 alkyl acrylate monomers (0011).
Applicant argued that the skilled artisan would not expect the results presented in table 3 from the combination of references.  This is not found persuasive because the alleged results and general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.	
When looking to showings of results in order to overcome a rejection, the following must be considered:

Results must be Unexpected:
	Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness.  In re Nolan 193 USPQ 641 CCPA 1977.
	Obviousness does not require absolute predictability.  In re Miegel USPQ 716.
	Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing.  In re Lohr 137 USPQ 548.
	In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record.  In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
	***The results are not unexpected because the addition of the epoxy-terminated polyester to acrylic dispersions and water-dispersible isocyanates containing adhesives results in a stronger adhesive bond than adhesives that do not contain the epoxy-terminated polyesters.  This is supported by Zupancic.  Based on the combination of references a person having ordinary skill in the art would expect that the addition of epoxy-terminated polyesters to the adhesive of Chen would provide improved adhesive strength regardless of the “test” used to show better adhesion.  

Claims Must be Commensurate with Showings:
	Evidence of superiority must pertain to the full extent of the subject matter being claimed.  In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  Further, a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  
	Firstly, the showings are not commensurate in scope with very broad claims, which encompass hundreds of compounds, in particular with respect to the acrylic dispersion, water-dispersible isocyanate, and epoxy-terminated polyester, while only one for each is used in the 2 examples.  Claim 1 recites a genus of each component and the claims are open to any amounts.  The examples teach 100 parts of AEH1 and 2 parts of water-dispersible isocyanate.  Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of acrylic dispersion, water-dispersible isocyanate, and epoxy-terminated polyester in the claims.  Table 3 is clearly not reasonably commensurate in given that applicants' have demonstrated better adhesion for precisely 1 species of each claimed component used in only 1 specific amount.

The applicants have failed to provide evidence to overcome the prior art of record with respect to the alleged adhesion improvement by the addition of the epoxy terminated polyester.  In the examples every adhesive was documented as an “adhesive split” in the boil-in-bag test.  It is unclear how the claimed invention unexpectedly provided better adhesion when all the adhesives tested “split” from the substrate.  The applicants have to present the data, explain how the data provides an unexpected result and discuss how the claimed invention is different from the invention in the prior art to overcome the prima facie case of obviousness.  The applicants have failed to do so.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763